Citation Nr: 0023766	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-06 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
low back disorder.

2. Entitlement to service connection for schizophrenia.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1967 to 
April 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).
The Board notes that the issue of new and material evidence 
to reopen a claim for service connection for gastroenteritis 
secondary to staph food poisoning is not before the Board in 
this appeal.  There was no VA Form 1-9 or its equivalent 
filed after the Statement of the Case was sent regarding that 
issue in May 1999 (and re-mailed the following month).


FINDINGS OF FACT

1. Service connection for a low back disorder was previously 
denied by the RO in a rating decision dated in December 
1972 and was again denied in a rating decision dated in 
May 1974.

2. Evidence submitted by the appellant since the 1974 rating 
decision is so significant that it must be considered in 
order to fairly decide whether the appellant is entitled 
to service connection for a low back disorder.

3. The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that 
his claim of entitlement to service connection for a low 
back disorder is plausible.

4. The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that 
his claim of entitlement to service connection for 
schizophrenia is plausible.


CONCLUSIONS OF LAW

1. The May 1974 rating decision is final.  38 U.S.C. § 4005 
(1970); 38 C.F.R. §§ 3.104, 19.153 (1973); currently 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.1103 (1999).  

2. New and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
a low back disorder and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).  

3. The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4. The claim of entitlement to service connection for 
schizophrenia is not well grounded.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence for low back disorder claim

Entitlement to service connection for a low back disorder was 
denied by the RO in a rating decision dated in December 1972.  
That decision was not appealed and is final.  In its decision 
of December 1972, the RO discussed the evidence then of 
record and concluded, in essence, that there was a diagnosis 
of a low back disorder but no evidence that there was any low 
back disorder or injury shown in service, and therefore the 
appellant's low back disorder was not service connected.  In 
its decision in May 1974, the RO reviewed new evidence, 
including statements from several family members, and a 
physician's statement.  The appellant's physician stated that 
the appellant did have spondylolysis of L-4 and that it was 
"probably service connected".  The RO concluded this 
evidence was not new and material, apparently because there 
was still no evidence of a low back disorder or injury in 
service.  This decision also was not appealed and is final.  
38 U.S.C. § 4005 (1970); 38 C.F.R. §§ 3.104, 19.153 (1973); 
currently 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.1103 (1999).  

Evidence submitted in connection with the present appeal 
includes additional service medical records, as well as 
treatment records from both VA and non-VA sources between 
June 1997 and September 1998.

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) - 
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) has held that materiality 
contemplates evidence that "tend[s] to prove the merits of 
the claim as to each essential element that was a specified 
basis for that last final disallowance of the claim."  Evans 
v. Brown, 9 Vet. App. 273, 284 (1996).  

Following issuance of the Hodge ruling by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
the Court articulated a three-step analysis for adjudicating 
claims based on new and material evidence: VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc) and Winters v. West, 12 Vet. App. 203 (1999) 
(en banc).  However, the Court's decision in Winters was 
recently vacated by the Federal Circuit in July 2000 on the 
grounds that the Court exceeded its jurisdiction in that case 
by addressing de novo the issue of whether the claim was well 
grounded (the second step in the three-step analysis 
articulated in Elkins).  Winters v. Gober, No. 99-7108 (Fed. 
Cir. July 26, 2000).  Rather than remand the case to the 
Board, the Court simply applied the new rules from Elkins 
without notice to the appellant, and hence, he was deprived 
of the opportunity to present evidence on the well grounded 
claim issue before the original triers of fact, i.e., the RO 
and the Board. Id.  The Federal Circuit held that the Court's 
jurisdiction was limited only to the issue before it, whether 
new and material evidence had been submitted to reopen the 
claim, and in light of the intervening change in the law 
resulting from the Hodge and Elk ins rulings, the Federal 
Circuit stated that the Court should have remanded the claim 
to the Board for reconsideration in light of Hodge. Id, 
citing Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000). The 
Federal Circuit in Winters did not address a challenge to the 
three-step analysis for reopening claims established in 
Elkins in light of its holding that the Court had to remand 
the case back to the Board for a Hodge-new and material 
reconsideration. Id.  Hence, the Elkins-three-step analysis 
for reopening a claim based on new and material evidence 
remains good law that the Board is bound to apply.  See 
Tobler v. Derwinski, 2 Vet. App. 8 (1991) (precedent 
decisions of courts of superior jurisdiction to Board must be 
given full force and effect immediately, even if VA appeals 
the decision).  

Applying the above, the Board will reopen the claim of 
entitlement to service connection for a low back disorder.  
When read as a whole, the Board concludes that the new 
evidence submitted since May 1974, is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The additional clinical 
evidence includes treatment reports referring to the back and 
include several diagnoses that were not made at the time of 
the earlier rating action.  This evidence must be considered 
to properly adjudicate the claim.  

As indicated above, under Elkins, once new and material 
evidence has been presented, VA must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded(i.e., plausible) 
claims.  More recently, the Court issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§§ 1110 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93 (1993).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

The appellant's service medical records do not show any 
treatment for, or diagnosis of, a low back disorder or 
injury.  The appellant's report of medical history, completed 
shortly before discharge, shows no history of back problems.  
An x-ray taken 3 years after the appellant left service shows 
a normal lumbar spine.  The first indication of a low back 
disorder is a private physician's statement in January 1974 
that shows a diagnosis of spondylolysis of L-4.  Treatment 
notes from June 1997 to September 1998 show complaints of, 
and treatment for, low back pain and include diagnoses and 
impressions of spondylolisthesis, degenerative disc disease 
with spondylolysis, lumbar strain, and spondylosis, but no 
etiology is provided.

The Board finds sufficient evidence that the appellant 
currently suffers from a low back disorder.  The physician's 
statement from January 1974 and the treatment notes in 1997 
and 1998 establish that the appellant has a low back 
disability.  Therefore, the Board finds that the first 
element of a well grounded claim has been met.  Epps, 126 
F.3d at 1468; Caluza, 7 Vet. App. at 506.

The second prong of a well grounded claim is that of an 
inservice disease or injury.  The appellant's service medical 
records do not contain any indication of a low back disorder 
or injury while in service.  The appellant was not treated 
for such a disability, and did not complain of such a 
disability.  The appellant's report of medical history, 
completed just before discharge, does not show a history of 
back problems.  However, for purposes of well groundedness, 
his claim of injury to the low back in service is credible.  
Therefore, the Board finds that the second element of a well 
grounded claim has been met.  Id.

The third element of a well grounded claim is medical 
evidence of a nexus, or link, between the inservice disease 
or injury and the current disability.  Id.  Here, there is no 
competent evidence that can credibly link the appellant's 
current low back disorder with a similar disease or injury in 
service.  The appellant has asserted that he suffered a low 
back disease or injury in service which led to his current 
disability, but it is not shown that he possesses the medical 
expertise to make a diagnosis or offer an opinion as to the 
etiology or diagnosis of a medical condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (Appellant cannot meet the 
burden imposed by 38 U.S.C.A. § 5107(a) as to a relationship 
between his disability and service because lay persons are 
not competent to offer medical opinions).  There is also no 
showing of continuity of symptomatology by competent evidence 
since the appellant's discharge in 1969 that would establish 
service connection, therefore 38 C.F.R. § 3.303(b) does not 
apply.

In light of the above, the Board must deny the appellant's 
claim as not well grounded.  There is no competent medical 
evidence relating any current disability to service.  As 
such, his claim is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1999); Epps, 126 F.3d at 
1486; Caluza, 7 Vet. App.  at 506. Therefore, the Board 
cannot decide the claim on the merits.  See Boeck v. Brown, 6 
Vet. App. 14, 17 (1993) (if a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette v. Brown, 8 Vet. App. 69 (1999).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection for a low back disorder.  The RO collected 
the appellant's service medical records and post-service 
private medical records.  The appellant has insisted that 
there are additional service medical records available, but 
the RO has contacted the National Personnel Records Center 
and obtained all records that were available.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained).  See also 
Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is some reference to other known 
and existing evidence) and Wood v. Derwinski, 1 Vet. App. 190 
(1991) (VA "duty" is just what it states, a duty to assist, 
not a duty to prove a claim).  It is not shown that there is 
other relevant evidence that exists.

Accordingly, the Board must deny the appellant's claim of 
service connection for a low back disorder as not well 
grounded.

II.  Service connection for schizophrenia

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if a psychosis became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991 and Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

The appellant's service medical records show that he was seen 
with complaints of nausea in September 1968 and that the 
appellant was "known to have psychological problems".  The 
appellant was diagnosed with schizophrenia in 1997.  Medical 
treatment notes from September 1997 indicate that the 
appellant's psychological problems began approximately 15 
years previously when he was hit in the head with a baseball 
bat.

The Board finds sufficient evidence that the appellant 
currently suffers from schizophrenia.  The medical evidence 
from 1997 and 1998 show a diagnosis of and treatment for 
schizophrenia.  Therefore, the Board finds that the first 
element of a well grounded claim has been met.  Epps, 126 
F.3d at 1468; Caluza, 7 Vet. App. at 506.

The second prong of a well grounded claim is that of an 
inservice disease or injury.  The appellant's service medical 
records show that he was treated for psychogenic vomiting and 
was "known to have psychological problems".  Neither of 
these entries in his service medical records constitutes a 
diagnosis of schizophrenia.  There is no evidence that the 
appellant was diagnosed with schizophrenia in service or 
within one year after leaving service.  However, his claim 
that he had nervous problems in service together with the 
service medical records showing that he was known to have 
psychological problems, is sufficient to show inservice 
incurrence (of nervous problems) for well groundedness 
purposes.  Therefore, the Board finds that the second element 
of a well grounded claim has been met.  Id.

The third element of a well grounded claim is medical 
evidence of a nexus, or link, between the inservice disease 
or injury and the current disability.  Id.  Here, there is no 
medical evidence establishing such a link.  In fact, the 
treatment notes from September 1997 trace the appellant's 
psychological disability to being hit on the head with a 
baseball bat in 1982.  The appellant has asserted that he 
suffered from schizophrenia in service which led to his 
current disability, but it is not shown that he possesses the 
medical expertise to make a diagnosis or offer an opinion as 
to the etiology or diagnosis of a medical condition.  
Espiritu, 2 Vet. App. 492.  (Appellant cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) as to a relationship between 
his disability and service because lay persons are not 
competent to offer medical opinions).  There is also no 
showing of continuity of symptomatology since the appellant's 
discharge in 1969 by competent evidence that would establish 
service connection, therefore 38 C.F.R. § 3.303(b) does not 
apply.

In light of the above, the Board must deny the appellant's 
claim as not well grounded.  There is no evidence that he 
suffered from schizophrenia or was diagnosed with 
schizophrenia in service and there is no competent medical 
evidence relating any current disability to service.  As 
such, his claim is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1999); Epps, 126 F.3d at 
1486; Caluza, 7 Vet. App.  at 506. Therefore, the Board 
cannot decide the claim on the merits.  See Boeck v. Brown, 6 
Vet. App. 14, 17 (1993) (if a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it).
Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette v. Brown, 8 Vet. App. 69 (1999).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection for schizophrenia.  The RO collected the 
appellant's service medical records and post-service private 
medical records.  The appellant has insisted that there are 
additional service medical records available, but the RO has 
contacted the National Personnel Records Center and obtained 
all records that were available.  In this respect, the Board 
is satisfied that the obligation imposed by section 5103(a) 
has been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 
(1996) (VA's obligation under sec. 5103(a) to assist claimant 
in filing his claim pertains to relevant evidence which may 
exist or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (sec. 5103(a) duty attaches only where there 
is some reference to other known and existing evidence) and 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).  It is not shown that there is other relevant 
evidence that exists.

Accordingly, the Board must deny the appellant's claim of 
service connection for schizophrenia as not well grounded.



ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for a low back disorder, and the 
claim is reopened.

Entitlement to service connection for a low back disorder is 
denied, as the claim is not well grounded.

Entitlement to service connection for schizophrenia is 
denied, as the claim is not well grounded.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

